                               Case 2:15-cv-02265-MMD-DJA Document 488 Filed 05/24/21 Page 1 of 3




                           1 JONATHAN W. CARLSON
                             Nevada Bar No. 10536
                           2 TODD W. BAXTER
                             Admitted Pro Hac Vice
                           3 GREGORY S. MASON
                             Admitted Pro Hac Vice
                           4 McCORMICK, BARSTOW, SHEPPARD,
                             WAYTE & CARRUTH LLP
                           5 8337 West Sunset Road, Suite 350
                             Las Vegas, Nevada 89113
                           6 Telephone:    (702) 949-1100
                             Facsimile:    (702) 949-1101
                           7 jonathan.carlson@mccormickbarstow.com
                             todd.baxter@mccormickbarstow.com
                           8 greg.mason@mccormickbarstow.com

                           9 ERON Z. CANNON
                             Nevada Bar No. 8013
                          10 FAIN ANDERSON VANDERHOEF
                             ROSENDAHL O’HALLORAN SPILLANE PLLC
                          11 701 5th Avenue #4750
                             Seattle, Washington 98104
                          12 Telephone:    (206) 749-0094
                             Facsimile:    (206) 749-0194
                          13 eron@favros.com

                          14 Attorneys for Plaintiffs/Counterdefendants

                          15                              UNITED STATES DISTRICT COURT
                          16                                    DISTRICT OF NEVADA
                          17 ALLSTATE INSURANCE COMPANY,                  CASE NO.        2:15-cv-2265-MMD-CWH
                                                                                                           DJA
                             ALLSTATE PROPERTY & CASUALTY
                          18 INSURANCE COMPANY, ALLSTATE
                             INDEMNITY COMPANY, and ALLSTATE              MOTION TO SUBSTITUTE
                          19 FIRE & CASUALTY INSURANCE                    DESIGNATED LOCAL COUNSEL ON
                             COMPANY,                                     GREGORY SCOTT MASON’S VERIFIED
                          20                                              PETITION FOR PERMISSION TO
                                          Plaintiffs,                     PRACTICE IN THIS CASE
                          21
                                   v.
                          22
                             MARJORIE BELSKY, MD; MARIO
                          23 TARQUINO, MD; MARJORIE BELSKY,
                             MD, INC., doing business as INTEGRATED
                          24 PAIN SPECIALISTS; and MARIO
                             TARQUINO, MD, INC., DOES 1-100, and
                          25 ROES 101-200,

                          26                Defendants.

                          27
                               AND RELATED CLAIMS
                          28
MCCORMICK, BARSTOW,                                                                     Case No. 2:15-cv-2265-MMD-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                 MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S VERIFIED
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
                               Case 2:15-cv-02265-MMD-DJA Document 488 Filed 05/24/21 Page 2 of 3




                           1         On April 15, 2021, this Court issued an order [Doc. 476] granting the Verified Petition for

                           2 Permission to Practice Pro Hac Vice as to Gregory Scott Mason [Doc. 475] and approving

                           3 Designation of Local Counsel Dylan P. Todd.

                           4         Mr. Todd has changed law firms and has now disassociated from this case. Therefore,

                           5 plaintiffs hereby designate Jonathan W. Carlson, Nevada Bar No. 10536, as associate resident

                           6 counsel in this action. Mr. Carlson’s contact information is as follows:

                           7                                     Jonathan W. Carlson #10536
                                                          McCORMICK, BARSTOW, SHEPPARD,
                           8                                     WAYTE & CARRUTH LLP
                                                              8337 West Sunset Road, Suite 350
                           9                                      Las Vegas, Nevada 89113
                                                                Telephone:    (702) 949-1100
                          10                                    Facsimile:    (702) 949-1101
                                                          jonathan.carlson@mccormickbarstow.com
                          11
                                      DATED this 24th day of May, 2021
                          12
                                                                     McCORMICK, BARSTOW, SHEPPARD,
                          13                                         WAYTE & CARRUTH LLP
                          14

                          15                                         By          /s/ Todd W. Baxter
                                                                          Jonathan W. Carlson, Nevada Bar No. 10536
                          16                                              Todd W. Baxter, Admitted Pro Hac Vice
                                                                          Gregory S. Mason, Admitted Pro Hac Vice
                          17                                              MCCORMICK, BARSTOW, SHEPPARD,
                                                                          WAYTE & CARRUTH LLP
                          18                                              8337 West Sunset Road, Suite 350
                                                                          Las Vegas, Nevada 89113
                          19
                                                                          Eron Z. Cannon, Nevada Bar No. 8013
                          20                                              FAIN ANDERSON VANDERHOEF ROSENDAHL
                                                                          O'HALLORAN SPILLANE PLLC
                          21                                              701 Fifth Avenue, Suite 4750
                                                                          Seattle, Washington 98104
                          22
                                                                          Attorneys for Plaintiffs/Counterdefendants
                          23

                          24 IT IS SO ORDERED.

                          25 Dated: May 25     , 2021
                                                                                UNITED
                                                                              DANIEL     STATES DISTRICT JUDGE
                                                                                     J. ALBREGTS
                          26
                                                                              UNITED STATES MAGISTRATE JUDGE
                          27

                          28
MCCORMICK, BARSTOW,
                                                                       2                Case No. 2:15-cv-2265-MMD-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                 MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S VERIFIED
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                         PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
                               Case 2:15-cv-02265-MMD-DJA Document 488 Filed 05/24/21 Page 3 of 3




                           1                                        PROOF OF SERVICE
                           2 STATE OF CALIFORNIA, COUNTY OF FRESNO

                           3         At the time of service, I was over 18 years of age and not a party to this action. I am
                             employed in the County of Fresno, State of California. My business address is 7647 North Fresno
                           4 Street, Fresno, CA 93720.

                           5         On May 24, 2021, I served true copies of the following document(s) described as MOTION
                             TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S
                           6 VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE on the interested
                             parties in this action as follows:
                           7
                              Donald J. Campbell, Esq.                          Peter S. Christiansen, Esq.
                           8 J. Colby Williams, Esq.                            Kendelee L. Works, Esq.
                              Samuel R. Mirkovich, Esq.                         CHRISTIANSEN LAW OFFICES
                           9 CAMPBELL & WILLIAMS                                810 S. Casino Center Blvd., Suite 104
                              700 S. Seventh Street                             Las Vegas, NV 89101
                          10 Las Vegas, NV 89101                                Telephone:      (702) 240-7979
                              Telephone:       (702) 382-5222                   Facsimile:      (866) 412-6992
                          11 Facsimile:        (702) 382-0540                   pete@christiansenlaw.com
                              djc@cwlawlv.com                                   kworks@christiansenlaw.com
                          12 jcw@cwlawlv.com
                              srm@cwlawlv.com
                          13
                              Eron Z. Cannon, Esq.
                          14 FAIN ANDERSON VANDERHOEF
                              ROSENDAHL O’HALLORAN
                          15 SPILLANE PLLC
                              701 5th Avenue #4750
                          16 Seattle, WA 98104
                              Telephone:       (206) 749-0094
                          17 Facsimile:        (206) 749-0194
                              eron@favros.com
                          18
                          19         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                             document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                          20 are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                             are not registered CM/ECF users will be served by mail or by other means permitted by the court
                          21 rules.

                          22        I declare under penalty of perjury under the laws of the United States of America that the
                             foregoing is true and correct and that I am employed in the office of a member of the bar of this
                          23 Court at whose direction the service was made.

                          24            Executed on May 24, 2021, at Fresno, California.

                          25

                          26                                                          /s/ Mary M. Souders
                                                                                Mary M. Souders
                          27
                               003246-001560 7657502.1
                          28
MCCORMICK, BARSTOW,                                                                      Case No. 2:15-cv-2265-MMD-CWH
 SHEPPARD, W AYTE &
   CARRUTH LLP                  MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S VERIFIED
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                          PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
